Exhibit 99.1 NEWS RELEASE YAMANA GOLD RECEIVES GUALCAMAYO ENVIRONMENTAL APPROVAL; PROVIDES RESULTS FOR GUALCAMAYO QDD FEASIBILITY STUDY AND AMELIA INES / MAGDALENA SCOPING STUDY AND MAKES A POSITIVE CONSTRUCTION DECISION Toronto, Ontario, August 22, 2007 - YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today announced a positive construction decision for the main Quebrada Del Diablo (QDD) deposit which is the first of three mining opportunities encompassed within the Company’s Gualcamayo project in San Juan, Argentina.The construction decision is based on the results of a positive feasibility study for the QDD deposit and on the formal approval for its Gualcamayo Environmental Assessment report.The Company also received a scoping study for the Amelia Inés and Magdalena (AIM) deposits.The QDD and AIM deposits together with the QDD Lower West Zone comprise the Gualcamayo project.A more formal and updated feasibility study relating to the AIM deposits as well as an update for the QDD Lower West Zone resource are expected to be completed by year end based on ongoing positive exploration results (see “Gualcamayo Exploration Update” below).The planned development and the Company’s understanding of the AIM deposits have been significantly advanced as a result of the completion of the scoping study.Work to date indicates that the deposits are higher grade, larger than initially projected, remain open for expansion and are expected to provide a larger and more significant contribution to the project than was originally contemplated. The first phase of the Gualcamayo feasibility study addresses the mining and heap leach processing of ore from the QDD deposit.It is the Company’s plan to be in a position to begin mining and processing of this ore in mid-2008, followed by the mining and processing of AIM ore in 2009 and QDD Lower West Zone ore in 2010.With the inclusion of these deposits, the Company plans to produce at an annualized level of more than 200,000 ounces of gold per year from Gualcamayo for at least a 10-year period. “Our construction decision now takes the Gualcamayo project into the development phase.Positive results from the QDD feasibility and AIM scoping studies, combined with drilling results to date for the QDD Lower West Zone, support our production expectations at Gualcamayo,” commented Peter Marrone, Yamana’s chairman and chief executive officer.“We are encouraged that the AIM resource base is larger than originally considered, has higher grades, and that ongoing extension drilling continues to show the potential for further resource increases.And, the potential to add more ore from the QDD Lower West Zone provides further upside to that.” Combined QDD and AIM Open Pit Project A scoping study level analysis has been completed for the mining and processing of ore from the AIM deposits in combination with the ore from QDD.The scoping study is based on resources prepared by Ronald Simpson, P. Geo. of GeoSim Services Inc. and a mine plan designed and prepared by Renato
